JUSTICE CERDA, dissenting: I respectfully dissent. Unlike the majority, I believe that the trial court abused its discretion in awarding an across-the-board hourly rate of $350 to attorneys Handmacher and Schriar. That fee was unreasonable because it violates the requirement in Fiorito v. Jones, 72 Ill. 2d 73, 90, 377 N.E.2d 1019 (1978), that the hourly rate must reflect the nature of the tasks performed. Handmacher and Schriar presented no evidence of the reasonableness of the $350-per-hour fee nor did they show that attorneys of similar experience, skill, and qualification customarily charge $350 per hour for the same services, which included shephardizing citations, doing basic factual and legal research, filing and serving notices of depositions, and conducting basic discovery. The typical class action case involves a litigation team of lawyers with different levels of experience, who are compensated at different hourly rates that are consistent with their experience and regular rates. As a result, the different hourly rates should have been assigned to different tasks or a lower blended across-the-board rate should have been awarded to reflect the variety of tasks performed. As to the reasonableness of the $350 hourly fee, the trial court cited the affidavits filed by Handmacher and Schriar testifying that they regularly charge $350 an hour. The court concluded as follows: "Considering the experience of counsel as presented in the affidavits, the Court has no evidentiary basis upon which to reduce the requested hourly rate for Attorneys *** Handmacher [and] Schrier [sic].” In determining reasonable attorney fees in class action common fund cases, the trial court first determines the lodestar, which is the multiplication of the hours properly spent on the case by a reasonable hourly rate of compensation for the attorneys involved. Fiorito, 72 Ill. 2d at 90. The trial court is not only to inquire into the total hours expended that benefited the unnamed class members, but also to determine in what manner the time was expended (e.g., court appearance, research, writing, discovery) and by whom (e.g., senior or junior partners, associates or law clerks). Fiorito, 72 Ill. 2d at 89. In considering the number of hours expended by the attorneys, the trial court disallows time spent that did not benefit the class members (Fiorito, 72 Ill. 2d at 89), then makes an independent determination whether the hourly total is reasonable. Once the court has determined the number of hours that benefit the class, it must then value the services by fixing a reasonable hourly rate for each attorney, taking into account the nature of the services performed, the complexity of the undertaking, and the hourly fee charged for similar services by attorneys with similar skills and qualifications. Fiorito, 72 Ill. 2d at 90; Leader v. Cullerton, 62 Ill. 2d 483, 491-92, 343 N.E.2d 897 (1976). The factors to be considered are: (1) time expended; (2) attorney’s skills and qualifications; (3) magnitude and complexity of the undertaking; (4) benefit conferred on the class; (5) contingent nature of fee; and (6) amount of prior governmental action in support of the class. Leader, 62 Ill. 2d at 489. The court must carefully weigh the attorney’s experience and expertise and whether the hours claimed and tasks performed are reasonable in relation to the time required by other attorneys to complete similar activities. Fiorito, 72 Ill. 2d at 89. If the hours claimed are the result of unnecessary, duplicative work efforts or inefficiency, the court must reduce the excessive hours claimed. Fiorito, 72 Ill. 2d at 89; Leader, 62 Ill. 2d at 490-91. The court may award hourly rates that differ according to the categories of services rendered. Fiorito, 72 Ill. 2d at 90. The appropriate hourly rate is then multiplied by the hours expended. The hourly rate, multiplied by the allowable hours, is called the lodestar computation because it provides the point of orientation for determining the final fee award. Fiorito, 72 Ill. 2d at 90. The party seeking to recover attorney fees bears the burden of presenting sufficient evidence from which the trial court can render a decision about their reasonableness. Harris Trust & Savings Bank v. American National Bank & Trust Co., 230 Ill. App. 3d 591, 595, 594 N.E.2d 1308 (1992). Once the records are submitted by the attorney and the trial court determines an hourly rate, the burden shifts to the challenger to rebut the reasonableness of the fees awarded. Fiorito, 72 Ill. 2d at 93. A reviewing court does not conduct a de novo review of the fee petition to allow objectors a second opportunity to disprove reasonableness but will confine its review to determining whether the trial court abused its discretion in awarding the fees. Lurie v. Canadian Javelin Ltd., 93 Ill. 2d 231, 239, 443 N.E.2d 592 (1982). However, where the record is not specific as to what factors the trial court deemed important in making the award, there can be no basis for adhering to the rule of discretion. Board of Commissioners of the Bolingbrook Park District v. County of Will, 154 Ill. App. 3d 395, 400, 506 N.E.2d 1044 (1987). A court of review should not hesitate to reduce the attorney fees awarded if its opinion is that the fees are unreasonably high. Leader, 62 Ill. 2d at 488. In this case, the trial court found that the $350-per-hour fee was reasonable based on the attorneys’ experience before shifting the burden for the objectors to show that the fee was unreasonable. There were no factors listed in the decision other than the attorneys’ general experience. Different hourly rates should have been assigned to different tasks. Just because an experienced attorney is paid $350 per hour while appearing in court, he or she should not also be paid $350 per hour for tasks that could easily be done by junior attorneys, law clerks, paralegals, or secretaries at a lower hourly rate. Three-hundred fifty dollars per hour for each and every task is unreasonably high. Thus, I would reverse the $350 hourly rate and remand this cause to the circuit court for a hearing to determine a reasonable rate lower than $350 per hour. In light of the Illinois Supreme Court’s recent decision in Brundidge, I believe the trial court should be given the opportunity to consider de novo the question of how the fees should be awarded. Illinois trial courts now may use the "percentage-of-the-award method” in determining attorney fees because of Brundidge. This court, sitting in review, does not share the discretion vested in the circuit court as the finder of fact. For that reason, such a decision more properly rests within the trial court’s discretion. I would reverse and remand this cause.